1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     CINQUE GRIM,                                           Case No. 3:20-cv-00067-MMD-CLB
4                                              Plaintiff                     ORDER
5     v.
6     HESTER, et al.,
7                                         Defendants
8
9    I.      DISCUSSION

10           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983 and a properly

12   executed financial certificate and inmate account statement for the past six months. (ECF

13   Nos. 1-1, 1-2).

14           Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.

15   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

16   in forma pauperis on this Court’s approved form and attach both an inmate account

17   statement for the past six months and a properly executed financial certificate. Plaintiff

18   has not submitted an application to proceed in forma pauperis on this Court’s approved

19   form.

20           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file

21   it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted an

22   opportunity to file an application to proceed in forma pauperis on this Court’s approved

23   form, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file

24   an application to proceed in forma pauperis, he must file a fully complete application to

25   proceed in forma pauperis on this Court’s approved form, including both an inmate

26   account statement for the past six months and a properly executed financial certificate.

27   II.     CONCLUSION

28           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
1    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
2    as the document entitled information and instructions for filing an in forma pauperis
3    application.
4           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
6    the correct form with complete financial attachments in compliance with 28 U.S.C. §
7    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
8    fee and the $50 administrative fee).
9           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
10   dismissal of this action may result.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No. 1-1) but will not file it at this time.
13          DATED: February 5, 2020.
14
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
